                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             3:10-CR-00086-RJC-DSC
    USA                                       )
                                              )
      v.                                      )              ORDER
                                              )
    RONNIE LEE NEELY (1)                      )
                                              )


           THIS MATTER is before the Court upon motions of the defendant pro se for

appointment of counsel and for a reduction of sentence based on the First Step Act

of 2018. (Doc. Nos. 104, 107).

           The defendant was found guilty of conspiring to possess with intent to

distribute at least 5 kilograms and at least 50 grams or more of cocaine base (Count

One) and attempting to possess with intent to distribute cocaine (Count Two). (Doc.

No. 51: Jury Verdict at 1-2). Combined with his prior drug trafficking conviction,

(Doc. No. 20: 21 U.S.C. § 851 Notice), the statutory range of punishment for Count

One was 20 years to life imprisonment.1 (Doc. No. 71: Presentence Report at 16). At

the sentencing hearing, the Court imposed 240 months on each count to be served

concurrently, the mandatory minimum and low end of the advisory range. (Doc. No.

81: Judgment at 2; Doc. No. 92: Sent. Hr’g Tr. at 38, 43).




1
   Counts Two was a violation of 21 U.S.C. § 841(b)(1)(C) which is not a “covered
offense” under the First Step Act. Pub. L. 115-135, § 404(a); Fair Sentencing Act of
2010, Pub. L. 111-220, § 2 (2010).
                        Under the First Step Act, the Court has discretion to impose a reduced

               sentence as if the Fair Sentencing Act of 2010 had been in place at the time of the

               original offense was committed. First Step Act of 2018, Pub. L. 115-135, § 404

               (2018). Here, the jury found defendant responsible for at least 5 kilograms of

               cocaine as part of the conspiracy in Count One. The statutory punishment for that

               drug type and quantity was not affected by the Fair Sentencing Act, 21 U.S.C. §

               841(b)(1)(A)(ii) (2010). Accordingly, the defendant does not qualify for a sentence

               reduction under the First Step Act.

                        IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. No.

               104, 107), are DENIED.

                        The Clerk is directed to certify copies of this Order to the defendant, the

               Federal Defender, the United States Attorney, the United States Marshals Service,

               and the United States Probation Office.

Signed: June 27, 2019




                                                            2
